Case 2:16-cr-20062-DPH-RSW ECF No. 707 filed 09/24/20      PageID.6623    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff-Respondent,                       Criminal Case No. 16-20062
 v.                                                Civil Case No. 19-12259
                                                   HON. DENISE PAGE HOOD
 D-12 WILLIAM SHAWN STEELE,

      Defendant-Petitioner.
 ________________________________/

                  ORDER DENYING DEFENDANT’S
             MOTION FOR RECONSIDERATION [ECF No. 689]

 I.    Introduction

       On July 25, 2017, a jury found Defendant guilty of Racketeering Conspiracy

 and Possession of a Firearm in Furtherance of a Drug Trafficking Crime. [ECF No.

 470] The undersigned imposed a sentence of 124 months. [ECF No. 561] The

 Sixth Circuit Court of Appeals affirmed Defendant’s conviction and sentence.

 [ECF No. 633] On March 10, 2020, the Court entered an Order Denying

 Defendant’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §

 2255 (“Motion to Vacate”). [ECF No. 679] On March 18, 2020, Defendant filed a

 Motion for Reconsideration [ECF No. 689] of the Court’s March 10, 2020 Order.

 II.   Legal Standard

       In order to obtain reconsideration of a particular matter, the party bringing

 the motion for reconsideration must: (1) demonstrate a palpable defect by which
Case 2:16-cr-20062-DPH-RSW ECF No. 707 filed 09/24/20      PageID.6624   Page 2 of 4




 the Court and the parties have been misled; and (2) demonstrate that “correcting

 the defect will result in a different disposition of the case.” E.D. Mich. L.R.

 7.1(h)(3). See also Graham ex rel. Estate of Graham v. County of Washtenaw, 358

 F.3d 377, 385 (6th Cir. 2004); Aetna Cas. and Sur. Co. v. Dow Chemical Co., 44

 F.Supp.2d 865, 866 (E.D. Mich. 1999); Kirkpatrick v. General Electric, 969

 F.Supp. 457, 459 (E.D. Mich. 1997).

        A “palpable defect” is a “defect which is obvious, clear, unmistakable,

 manifest, or plain.” Olson v. The Home Depot, 321 F.Supp.2d 872, 874 (E.D.Mich.

 2004). The movant must also demonstrate that the disposition of the case would be

 different if the palpable defect were cured. E.D. Mich. L.R. 7.1(h)(3). Brown v.

 Walgreens Income Protective Plan for Store Managers, No. 10-CV-14442, 2013

 WL 1040530, at *1 (E.D. Mich. Mar. 15, 2013). “[T]he court will not grant

 motions for rehearing or reconsideration that merely present the same issues ruled

 upon by the Court, either expressly or by reasonable implication.” E.D. Mich. L.R.

 7.1(h)(3).

 III.   Analysis

        Defendant accurately states the standard of review for, and correctly notes

 that he timely filed, a motion for reconsideration. Defendant also recognizes that

 this Court denied his argument to vacate based on the Supreme Court’s ruling in


                                         2
Case 2:16-cr-20062-DPH-RSW ECF No. 707 filed 09/24/20       PageID.6625    Page 3 of 4




 United States v. Davis, 139 S.Ct. 2319 (2019). Defendant does not, however, set

 forth any argument about how or why the Court erred in making its determination

 regarding his motion to vacate.

       In the conclusion section of his Motion for Reconsideration, Defendant asks

 the Court to hold “this action in abeyance pending the decision in United States v.

 Pembrook, 2019 U.S. LEXIS 24726 (6th Cir. Mich. Aug. 20, 2019).” Defendant

 does not indicate why the Court should hold the present action in abeyance. In

 Pembrook, the Sixth Circuit recognized that “the [Supreme] Court has now held

 that § 924(c)(3)(B) [the residual clause] is unconstitutionally vague. United States

 v. Davis, 588 U.S. ––––, 139 S.Ct. 2319, 204 L.Ed.2d 757 (2019).” United States

 v. Pembrook, 775 F. App'x 235, 236 (6th Cir. 2019).

       As the Court held in its March 13, 2020 Order, however, Defendant was

 sentenced pursuant to the drug trafficking clause in Section 924(c)(2), not the

 residual clause in Section 924(c)(3)(B):

       The Court understands the Supreme Court’s ruling in Davis – but also
       notes that the Supreme Court’s ruling in Davis pertained only to the
       vagueness of the residual clause with respect to the definition of a
       federal “crime of violence” in Section 924(c)(3). Davis did not
       address any aspect of the definition of a drug trafficking crime, which
       is found in Section 924(c)(2) and includes “any felony punishable
       under the Controlled Substances Act (21 U.S.C. 801, et seq.).”




                                            3
Case 2:16-cr-20062-DPH-RSW ECF No. 707 filed 09/24/20      PageID.6626   Page 4 of 4




 ECF No. 679, PgID 6419. Accordingly, the Court finds that the Pembrook case

 has no bearing on the issues presented in Defendant’s Motion to Vacate, nor does

 Pembrook operate to support Defendant’s Motion for Reconsideration or request to

 hold this matter in abeyance. As Defendant has not demonstrated any palpable

 defect by which the Court and the parties were misled, his Motion for

 Reconsideration is denied.

 IV.   Conclusion

       Accordingly, and for the reasons set forth above,

       IT IS ORDERED that Defendant’s Motion for Reconsideration [ECF No.

 689] is DENIED.

       IT IS ORDERED.

                                       s/Denise Page Hood
                                       United States District Judge
 DATED: September 24, 2020




                                         4
